COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Earl McVay v. The State of Texas

Appellate case number:    01-19-00480-CR

Trial court case number: MD-0374753

Trial court:              County Court at Law No. 1 of Galveston County

       Appellant’s motion for substitution of appellate counsel is GRANTED. Winston E.

Cochran, Jr., Texas Bar No. 04457300, P.O. Box 2945, League City, Texas, 77574 is hereby

designated as appellant’s counsel of record.

       It is so ORDERED.


Judge’s signature:   ________/s/ Russell Lloyd________________________
                              Acting individually


Date: ___September 17, 2019_____